Citation Nr: 1229770	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-08 514	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for gastroparesis.

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus. 

3.  Entitlement to an initial compensable rating for erectile dysfunction.  

4.  Entitlement to an initial rating higher than 10 percent for tinnitus. 

5.  Entitlement to an initial rating higher than 10 percent before March 16, 2011, and a rating higher than 30 percent from March 16, 2011, for peripheral neuropathy of the right upper extremity. 

6.  Entitlement to an initial rating higher than 10 percent before March 16, 2011, and a rating higher than 20 percent from March 16, 2011, for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial rating higher than 10 percent before March 16, 2011, and a rating higher than 20 percent from March 16, 2011, for peripheral neuropathy of the right lower extremity.



8.  Entitlement to an initial rating higher than 10 percent before March 16, 2011, and a rating higher than 20 percent from March 16, 2011, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty service from October 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In June 2012, in writing, before the Board promulgated a decision, the Veteran withdrew his appeal on the claim of service connection for gastroparesis and claims for increase for diabetes mellitus, erectile dysfunction, tinnitus, and peripheral neuropathy of the right and left upper extremities and the right and left lower extremities.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2012, in writing, prior to promulgation of a decision by the Board, the Veteran canceled a request for hearing before the Board and he stated to close his appeal, which the Board deems as a withdrawal of the appeal on the claim of service connection for gastroparesis and the claims for increase for diabetes mellitus, erectile dysfunction, tinnitus, peripheral neuropathy of the right and left upper extremities and the right and left lower extremities. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims is dismissed. 38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for gastroparesis and of the claims for increase for diabetes mellitus, erectile dysfunction, tinnitus, peripheral neuropathy of the right and left upper extremities and the right and left lower extremities is dismissed.




1.  Diabetes mellitus is treated by regulation of diet and oral hypoglycemic agents, but not regulation of activity.  

2.  Erectile dysfunction is not manifested by penile deformity.

3.  The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available for the entire initial rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.120, Diagnostic Code 7913 (2011).

2.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.115b, Diagnostic Code 7522 (2011).

3.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  

The Veteran was afforded VA examinations in June 2007 and March 2011.  As the reports of examinations are based on medical history and the significant facts of the case, and as the VA examiners applied medical principles to the facts of the case, the VA examinations are adequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Facts - Diabetes Mellitus

On VA examination in June 2007, the examiner noted treatment of diabetes mellitus by oral hypoglycemic medication.  The examiner noted a restricted diet.  The examiner specifically noted no restriction sin activities of daily living due to diabetes mellitus.  

In March 2011, the Veteran was afforded another VA examination.  The examiner noted continuation of the Veteran's oral hypoglycemic agents.  The Veteran's diet was restricted to low sugar and low carbohydrates.  The examiner again reported no restrictions in activities of daily living due to diabetes mellitus.  

VA treatment records are consistent with the VA examinations in showing treatment with an oral hypoglycemic agent and no restriction of activities.  

Analysis - Diabetes Mellitus

Diabetes mellitus is currently rated 20 percent under Diagnostic Code 7913. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities(avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  38 C.F.R. § 4.120, Diagnostic Code 7913.

The evidence did not indicate prescribed regulation of activities at any time during the period on appeal.  Rather, both VA examiners in June 2007 and March 2011 noted no restriction of activities due to diabetes mellitus.  Without regulation of activities, a higher evaluation may not be assigned.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating higher than 20 percent at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.

Facts - Erectile Dysfunction

During the June 2007 and March 2011 VA examinations for diabetes, the examiners noted impotence.

In March 2011, the Veteran was provided with a VA examination regarding his erectile dysfunction.  Physical examination was within normal limits.  

Analysis - Erectile Dysfunction

The Veteran's erectile dysfunction is current non-compensable, although the Board notes that the Veteran receives special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) on account of loss of use of a creative organ.  

Erectile dysfunction warrants a compensable 20 percent disability rating when manifested with penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.

The evidence does not indicate and the Veteran has not asserted that he has any penile deformity.  Without penile deformity, a higher initial disability rating for erectile dysfunction is not warranted.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.

Analysis - Tinnitus

Ten percent is the maximum schedular rating for tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not raise and the record does not reasonable raise a claim for a total disabled rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

Entitlement to a higher initial disability rating than 20 percent for diabetes mellitus is denied. 

Entitlement to a compensable initial disability rating for erectile dysfunction is denied.  

Entitlement to a higher initial disability rating than 10 percent for tinnitus is denied. 


REMAND

In the Veteran's February 2009 substantive appeal, he noted that he has been taking TUMS since his time in service.  He implies that his current gastrointestinal disabilities manifested during service or were due to his heavy pill intake during service.  The VA examiner in March 2011 did not note the Veteran's lay assertions and did not provide an opinion regarding direct service connection.  The VA examiner also did not provide a rationale for her statement that the Veteran's current disability is not related to the Veteran's diabetes mellitus.    

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Therefore, the issue of service connection for a gastrointestinal disability must be returned for further opinion or examination.  

Regarding the claims of higher initial disability ratings for peripheral neuropathy of the upper and lower extremities, the Board finds that a new VA examination is necessary before a decision on the merits may be made.  The Board notes that the March 2011 peripheral neuropathy examination does not provide the nerve group affected or the severity of the impairment, noting only that it is decreased.  The examination additionally does not address whether the peripheral neuropathy affects the range of motion of any joints.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA gastrointestinal examination.  The examiner should clearly diagnose any current disability and determine: 

a.)  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current gastrointestinal disability began during service.  

For the purposes of this examination, the examiner should accept as true the Veteran's assertions regarding pill intake during service.  

b.)  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current gastrointestinal disability is causally related to the Veteran's diabetes mellitus or aggravated by the Veteran's diabetes mellitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

The Veteran's file must be made available to the VA examiner for review.  The examiner should provide a complete rationale for any opinions provided.

2.  Afford the Veteran a VA examination of the peripheral nerves to ascertain and evaluate the current level of his disabilities.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disabilities in accordance with VA rating criteria to include a determination of whether the Veteran's neuropathy is mild, moderate, moderately severe, or severe.  

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above development, adjudicate the claims.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


